Citation Nr: 1300270	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for residuals of traumatic brain injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1979, and from May 1980 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that, in pertinent part, denied service connection for peripheral neuropathy of each upper and lower extremity and for residuals of traumatic brain injury.  The Veteran timely appealed.

In October 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for residuals of traumatic brain injury is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that peripheral neuropathy of both upper and lower extremities was present during active service, or is otherwise related to service.


CONCLUSION OF LAW

Peripheral neuropathy of both upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the October 2012 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2012).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran contends that peripheral neuropathy of each upper and lower extremity is the result of exposure to herbicides in service.  See March 2007 claim; June 2008 statement.  The Veteran also contends that peripheral neuropathy could be the result of an injury in service on Hill 180, where he was involved in an explosion.  See September 2008 VA Form 9; February 2009 VA Form 9.  Alternatively, the Veteran has argued that peripheral neuropathy could be secondary to traumatic brain injury, of which he is also claiming service connection.  See June 2008 statement; October 2012 hearing transcript.

The Veteran is in receipt of the Vietnam Service Medal; he served in the Republic of Vietnam from October 1971 to September 1972, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Acute and subacute peripheral neuropathy is listed among the diseases presumed to be associated with Agent Orange exposure, and is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

In this case, the Veteran reported the onset of peripheral neuropathy of each upper and lower extremity in 1991, many years after his last exposure in Vietnam; and that the disability has persisted for more than two years.  By definition, the Veteran's claimed peripheral neuropathy of each upper and lower extremity is not an acute or subacute peripheral neuropathy.  The Board recognizes that his service treatment records show an assessment of fibromyalgia pain syndrome during the same time in 1991; however, there is no competent evidence suggesting that such symptoms were manifestations of acute or subacute peripheral neuropathy, and no competent evidence otherwise suggesting that he developed such disability.  As such, the Veteran is not entitled to presumptive service connection for an acute or subacute peripheral neuropathy.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease, and acute and subacute peripheral neuropathy), including delayed and persistent peripheral neuropathy.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

As noted, service treatment records do not reflect any findings or complaints of peripheral neuropathy, or of tingling or numbness in the upper and lower extremities other than manifestations that were attributed to fibromyalgia pain syndrome at the time during the Veteran's second period of active service in 1991.

The report of a November 1992 VA examination reveals that neurological evaluation was negative.  Peripheral neuropathy of each upper and lower extremity was not found.

During a January 1994 VA examination, the Veteran gave a six-year history of anterior knee pain.  Records show no associated radiating numbness, tingling, or weakness. 

VA treatment records show assessments of fibromyalgia, degenerative joint disease, and probably neuropathy in June 2005.  A neurological consultation was recommended for weakness and pain of upper extremities.  Testing sensation was inconsistent to areas of sensation loss in August 2005.

The report of a June 2006 VA contract examination reflects that the Veteran had been suffering from fibromyalgia since 1984, and that his symptoms included paresthesia.

During a January 2011 VA contract examination, the Veteran reported having peripheral neuropathy since the 1970s; and that he had no treatment for the condition.  Axis III diagnoses included fibromyalgia syndrome.  Notably, service connection was established for fibromyalgia, effective from his date of separation from service.  Peripheral neuropathy of each upper and lower extremity, however, was not found on examination.

In July 2011, the Veteran underwent another VA contract examination.  Neurological examination again revealed that cranial nerves II through XII were intact, and coordination was within normal limits.  Motor function of both upper and lower extremities was within normal limits.  Sensory examination of both upper and lower extremities was intact.  All reflexes tested positive and symmetrical.  Peripheral nerve involvement was not evident during the examination.  The examiner opined that there was no pathology to render a diagnosis.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA contract examiners in January 2011 and in July 2011 reviewed the Veteran's claims file and completed comprehensive examinations, but did not diagnose peripheral neuropathy of each upper and lower extremity.  Reports of those examinations weigh against a finding of current peripheral neuropathy of both upper and lower extremities.  In this regard, the Board finds the July 2011 VA contract examination report is factually accurate, fully articulated, and contains sound reasoning; it is afforded significant probative value.  

The Board has considered the Veteran's statements and testimony regarding peripheral neuropathy of both upper and lower extremities as being among his current disabilities.  However, the Board finds the conclusions of the January 2011 and July 2011 VA contract examiners, which are based on the results of diagnostic testing, and supported by rationale, to be more probative than references made by the Veteran.  Peripheral neuropathy of both upper and lower extremities is not documented in the claims file, and there is no medical evidence that any claimed peripheral neuropathy is in any way related to active service or to a service-connected disability.  Hence, a basis for compensation is not established.  

The Board notes that service connection already has been established for the Veteran's fibromyalgia pain syndrome of multiple joints; and that granting service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2012).

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has peripheral neuropathy of both upper and lower extremities.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA contract examiner in July 2011.

In October 2012, the Veteran testified that he always had the neuropathy for about as long as he can remember, and found it necessary to go to a doctor in 1984.  He testified that the doctor at the time told him that he had fibromyalgia.  He also testified that he did not know what the symptoms of neuropathy were, but just knew how his arms and legs felt all the time.

The Veteran is not shown to have the medical expertise to diagnose peripheral neuropathy of both upper and lower extremities.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for peripheral neuropathy of each upper and lower extremity.  On this matter, the benefit-of-the-doubt rule does not apply, and each of the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Records 

In June 2011, the Veteran reported that he recently was awarded Social Security disability benefits based primarily on his claimed traumatic brain injury and other currently service-connected disabilities.  An attempt should be made to obtain a copy of the Social Security determination, as well as the medical records (other than VA treatment records) relied upon; and associate them with the claims file.

Residuals of Traumatic Brain Injury
 
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for residuals of traumatic brain injury (other than hearing loss and tinnitus) is warranted on the basis that he sustained a brain injury in Vietnam, while serving as a Morse code interceptor with the Army Security Agencies, 8th Radio Research Field Station, in Phu-Bai, Vietnam.  The Veteran stated that a loud explosive blast blew him off the top of a small bunker where he slept, and that the blast was approximately 15 feet away from the bunker and occurred in the early morning hours.  Following the blast, the Veteran was found conscious but dazed; and he was unable to hear for about four hours.  He continues to have passing out spells, headaches, and memory loss.  The Veteran is competent to describe his symptoms.

Statements by two former servicemembers corroborate the in-service incident of a loud explosive blast at a remote intercept location on Hill 180; and that the Veteran was found outside wandering in a dazed motion with both hands covering his ears, and stating that he could not hear.  Moreover, records obtained from the National Security Agency (NSA) confirm that Morse code operators were at that location.  The Veteran's statements, as corroborated by two former servicemembers and by NSA records, are deemed credible.  

The Board notes that service treatment records include complaints of hearing loss, ringing in the ears, and headaches.  Post-service records include findings of seizures, black-out spells, and headaches. 

With regard to headaches, the Veteran is competent to identify a medical condition.  Service connection is already in effect for bilateral hearing loss, tinnitus, PTSD, fibromyalgia pain syndrome of multiple joints, hemorrhoids, tinea corporis, and for scar residuals of laceration of right fifth finger and appendectomy.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of traumatic brain injury (other than hearing loss and tinnitus) that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the determination which awarded disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaint of residuals of traumatic brain injury (other than hearing loss and tinnitus); and the likely etiology of each disease or injury. 

For any current disability associated with TBI identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the confirmed explosive blast at a remote intercept location on Hill 180, as reported by the Veteran and two former servicemembers, and the Veteran's credible account of continuing residuals of a traumatic brain injury (other than hearing loss and tinnitus) since then.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused, or increased the severity of (i.e., aggravated), any diagnosed residuals of traumatic brain injury (other than hearing loss and tinnitus) found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of traumatic brain injury is attributable to the service-connected disabilities.   Note that service connection is in effect for bilateral hearing loss, tinnitus, PTSD, fibromyalgia pain syndrome of multiple joints, hemorrhoids, tinea corporis, and scar residuals of laceration of right fifth finger and appendectomy.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


